     Case 18-44416-mxm13 Doc 21 Filed 12/04/18                                Entered 12/04/18 12:43:25             Page 1 of 21
MP Wright Law Group, PLLC
3500 Maple Ave Ste 420
Dallas, TX 75219



Bar Number: IL 6298791
Phone: (469) 779-7787

                                    IN THE UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION
In re: Victoriano Tomas Mendoza                   xxx-xx-7503             §          Case No:     18-44416-MXM-13
       5722 Trailcrest Drive                                              §
                                                                                     Date:        11/3/2018
       Arlington, TX 76107                                                §
                                                                          §          Chapter 13
                                                                          §
      Aja Ruth-Helen Mendoza                      xxx-xx-4704
      5722 Trailcrest Drive
      Arlington, TX 76107



                                  Debtor(s)




                                                  DEBTOR'S(S') CHAPTER 13 PLAN
                                              (CONTAINING A MOTION FOR VALUATION)

                                                            DISCLOSURES
    This Plan does not contain any Nonstandard Provisions.
    This Plan contains Nonstandard Provisions listed in Section III.
    This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.
    This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.
This Plan does not avoid a security interest or lien.
Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.




                                                                 Page 1
Plan Payment:    $2,800.00                      Value of Non-exempt property per § 1325(a)(4):       $1,364.21
Plan Term:     60 months                        Monthly Disposable Income per § 1325(b)(2):         $0.00
Plan Base:    $168,000.00                       Monthly Disposable Income x ACP ("UCP"):          $0.00
Applicable Commitment Period: 36 months
     Case 18-44416-mxm13 Doc 21 Filed 12/04/18                                 Entered 12/04/18 12:43:25                   Page 2 of 21
Case No:      18-44416-MXM-13
Debtor(s):    Victoriano Tomas Mendoza
              Aja Ruth-Helen Mendoza



                                                          MOTION FOR VALUATION

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section I, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.


                                                        SECTION I
                                    DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
                                                   FORM REVISED 7/1/17
A.   PLAN PAYMENTS:
          Debtor(s) propose(s) to pay to the Trustee the sum of:
             $2,800.00     per month, months    1         to   60    .

          For a total of    $168,000.00     (estimated " Base Amount ").
          First payment is due      12/3/2018       .
          The applicable commitment period ("ACP") is          36    months.
          Monthly Disposable Income ("DI") calculated by Debtor(s) per § 1325(b)(2) is:          $0.00          .
          The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
               $0.00      .
          Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
             $1,364.21        .

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:
     1.   CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are             $0.00          and shall be paid in full
          prior to disbursements to any other creditor.
     2.   STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
          noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
          amended) and 28 U.S.C. § 586(e)(1) and (2).

     3.   DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
          Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
          the following monthly payments:


                      DSO CLAIMANTS                             SCHED. AMOUNT          %         TERM (APPROXIMATE)             TREATMENT
                                                                                                  (MONTHS __ TO __)             $__ PER MO.

C. ATTORNEY FEES: To          MP Wright Law Group, PLLC           , total:                  $3,500.00     ;
       $0.00    Pre-petition;   $3,500.00     disbursed by the Trustee.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

                 MORTGAGEE                           SCHED.               DATE             %      TERM (APPROXIMATE)             TREATMENT
                                                    ARR. AMT         ARR. THROUGH                  (MONTHS __ TO __)
Select Portfolio Servicing, Inc                         $45,000.00                       0.00%         Month(s) 4-59                      Pro-Rata
5722 Trail Crest Dr.




                                                                     Page 2
     Case 18-44416-mxm13 Doc 21 Filed 12/04/18                               Entered 12/04/18 12:43:25                  Page 3 of 21
Case No:     18-44416-MXM-13
Debtor(s):   Victoriano Tomas Mendoza
             Aja Ruth-Helen Mendoza

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:

                       MORTGAGEE                                  # OF PAYMENTS            CURRENT POST-              FIRST CONDUIT
                                                                 PAID BY TRUSTEE         PETITION MORTGAGE          PAYMENT DUE DATE
                                                                                          PAYMENT AMOUNT                (MM-DD-YY)
Franklin Credit Management                                                0 month(s)                   Pro-Rata                  Month 2
5722 Trailcrest Dr
Select Portfolio Servicing, Inc                                        58 month(s)                    $1,736.00                  2/1/2019
5722 Trail Crest Dr.

D.(3) POST-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           TOTAL           DUE DATE(S)           %       TERM (APPROXIMATE)          TREATMENT
                                                    AMT.           (MM-DD-YY)                     (MONTHS __ TO __)
Select Portfolio Servicing, Inc                      $3,472.00       12/1/2018;         0.00%        Month(s) 4-59                    Pro-Rata
5722 Trail Crest Dr.                                                  1/1/2018

E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:

A.
                 CREDITOR /                     SCHED. AMT.           VALUE             %        TERM (APPROXIMATE)          TREATMENT
                COLLATERAL                                                                        (MONTHS __ TO __)            Per Mo.

B.
                 CREDITOR /                     SCHED. AMT.           VALUE             %                                    TREATMENT
                COLLATERAL                                                                                                     Pro-rata

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

A.
                          CREDITOR /                              SCHED. AMT.           %        TERM (APPROXIMATE)          TREATMENT
                         COLLATERAL                                                               (MONTHS __ TO __)            Per Mo.

B.
                          CREDITOR /                              SCHED. AMT.           %                                    TREATMENT
                         COLLATERAL                                                                                            Pro-rata

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.

F.   SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

                            CREDITOR /                                 SCHED. AMT.           VALUE                   TREATMENT
                           COLLATERAL




                                                                 Page 3
     Case 18-44416-mxm13 Doc 21 Filed 12/04/18                              Entered 12/04/18 12:43:25                 Page 4 of 21
Case No:     18-44416-MXM-13
Debtor(s):   Victoriano Tomas Mendoza
             Aja Ruth-Helen Mendoza

Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is
secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

                        CREDITOR                                                    COLLATERAL                             SCHED. AMT.

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

                               CREDITOR                                        SCHED. AMT.    TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

I.   SPECIAL CLASS:

                               CREDITOR                                        SCHED. AMT.    TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

JUSTIFICATION:



J.   UNSECURED CREDITORS:

                        CREDITOR                             SCHED. AMT.                              COMMENT
Ace Cash Express                                                      $0.00
ACS/Aelma                                                            ($1.00)
Acs/bank Of America                                                  ($1.00)
Acs/wells Fargo                                                      ($1.00)
Allied Interstate                                                $27,624.29
Caine & Weiner                                                      $438.00
Capital One                                                          ($1.00)
CBE Group                                                         $3,341.00
Chase Mtg                                                            ($1.00)
Citibank                                                             ($1.00)
Delta Management                                                 $44,548.01
Dept Of Ed/582/nelnet                                            $23,726.00
Dept Of Ed/582/nelnet                                            $16,278.00
Dept Of Ed/582/nelnet                                             $7,417.00
Dept Of Ed/582/nelnet                                             $4,590.00
Dept Of Ed/582/nelnet                                             $4,590.00
Dept Of Ed/582/nelnet                                             $4,096.00
Dept Of Ed/582/nelnet                                             $3,899.00
Dept Of Ed/582/nelnet                                             $3,834.00
Dept Of Ed/582/nelnet                                             $3,545.00

                                                                Page 4
     Case 18-44416-mxm13 Doc 21 Filed 12/04/18     Entered 12/04/18 12:43:25   Page 5 of 21
Case No:     18-44416-MXM-13
Debtor(s):   Victoriano Tomas Mendoza
             Aja Ruth-Helen Mendoza

Dept Of Ed/582/nelnet                     $2,486.00
Dept Of Ed/582/nelnet                     $2,346.00
Dept Of Ed/582/nelnet                     $2,114.00
Dept Of Ed/582/nelnet                     $2,012.00
Dept Of Ed/582/nelnet                     $1,889.00
Dept Of Ed/582/nelnet                     $1,548.00
Dept Of Ed/582/nelnet                     $1,071.00
Dept Of Ed/582/nelnet                     $1,024.00
Dept Of Ed/582/nelnet                       $930.00
Dr. Baumann                               $4,415.00
Eecu                                          $0.00
ERC/Enhanced Recovery Corp                  $373.00
Eric Davis                                    $0.00
FedLoan Servicing                             $0.00
Navient                                  $21,293.00
Navient                                  $17,644.00
Navient                                  $16,202.00
Navient                                  $12,386.00
North Texas Tollway Authority             $1,766.32
Santander Consumer USA                   $28,273.00
Speedy Cash Loans                           $750.00
Syncb/home Desgn-gener                        $0.00
Synchrony Bank/ JC Penneys                    $0.00
Texas Guaranteed Std Loan Corp            $3,095.00
Texas Guaranteed Std Loan Corp            $2,127.00
Texas Guaranteed Std Loan Corp            $1,923.00
Texas Guaranteed Std Loan Corp            $1,141.00
Texas Guaranteed Std Loan Corp              $513.00
Texas Guaranteed Std Loan Corp              $503.00
Toyota Motor credit Corp                     ($1.00)
Us Dept Ed                                $8,066.00
Us Dept Ed                                $5,121.00
Us Dept Ed                                $4,475.00
Us Dept Ed                                $2,084.00
Us Dept Ed                                $1,552.00
Us Dept Ed                                $1,028.00
Us Dept Ed                                  $900.00
Us Dept Ed                                  $797.00
Us Dept Ed                                  $679.00
Usa Funds/sallie Mae Servicing           $20,790.00
Usa Funds/sallie Mae Servicing           $14,697.00
Usa Funds/sallie Mae Servicing            $4,575.00
Usa Funds/sallie Mae Servicing            $3,749.00
Usa Funds/sallie Mae Servicing              $730.00
Usdoe/glelsi                                  $0.00
Wells Fargo Bank                              $0.00



                                         Page 5
     Case 18-44416-mxm13 Doc 21 Filed 12/04/18                                 Entered 12/04/18 12:43:25                   Page 6 of 21
Case No:     18-44416-MXM-13
Debtor(s):   Victoriano Tomas Mendoza
             Aja Ruth-Helen Mendoza

TOTAL SCHEDULED UNSECURED:                                        $344,986.62
The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is ____________.
                                                                                                                     1%

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

                    § 365 PARTY                        ASSUME/REJECT          CURE AMOUNT         TERM (APPROXIMATE)            TREATMENT
                                                                                                   (MONTHS __ TO __)
North Star Self Storage                               Assumed                             $0.00

                                                        SECTION II
                                    DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
                                                    FORM REVISED 7/1/17
A.   SUBMISSION OF DISPOSABLE INCOME:
Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.

B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
   NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section I, Part "B" hereof.

C. ATTORNEY FEES:
Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements ("AAPD "), if filed.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:
The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section I, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:
Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section I, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PETITION MORTGAGE ARREARAGE:
The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section I, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.




                                                                   Page 6
        Case 18-44416-mxm13 Doc 21 Filed 12/04/18                              Entered 12/04/18 12:43:25                   Page 7 of 21
Case No:     18-44416-MXM-13
Debtor(s):   Victoriano Tomas Mendoza
             Aja Ruth-Helen Mendoza

E.(1)    SECURED CLAIMS TO BE PAID BY TRUSTEE:
The claims listed in Section I, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section I, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section I, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2)    SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:
Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.

The claims listed in Section I, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.

To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.
F.   SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:
The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral , as stated in the
Plan , by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral , to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per
11 U.S.C. § 506(a).
Each secured claim shall constitute a separate class.

G. DIRECT PAYMENTS BY DEBTOR(S):
Payments on all secured claims listed in Section I, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section III, "Nonstandard Provisions."

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.

H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:
Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section I, Part H.
The claims listed in Section I, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

I.   CLASSIFIED UNSECURED CLAIMS:

Classified unsecured claims shall be treated as allowed by the Court.
J.   GENERAL UNSECURED CLAIMS TIMELY FILED:

All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.

K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:
As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section I, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.




                                                                   Page 7
     Case 18-44416-mxm13 Doc 21 Filed 12/04/18                                Entered 12/04/18 12:43:25                  Page 8 of 21
Case No:     18-44416-MXM-13
Debtor(s):   Victoriano Tomas Mendoza
             Aja Ruth-Helen Mendoza

L.   CLAIMS TO BE PAID:
"TERM (APPROXIMATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:
Any additional Plan provisions shall be set out in Section III, "Nonstandard Provisions."

N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:
Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.

O. CLAIMS NOT FILED:
A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or on the
AAPD.

P.   CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
     PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:

No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:
Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.

S.   NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
     PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T.   DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
     PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
     TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.




                                                                  Page 8
     Case 18-44416-mxm13 Doc 21 Filed 12/04/18                                Entered 12/04/18 12:43:25                   Page 9 of 21
Case No:     18-44416-MXM-13
Debtor(s):   Victoriano Tomas Mendoza
             Aja Ruth-Helen Mendoza

Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.

U. ORDER OF PAYMENT:

Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.

1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.

4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.

8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.
11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th -- Special Class in I, which must be designated to be paid per mo.

13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.




                                                                  Page 9
     Case 18-44416-mxm13 Doc 21 Filed 12/04/18                             Entered 12/04/18 12:43:25                 Page 10 of 21
Case No:     18-44416-MXM-13
Debtor(s):   Victoriano Tomas Mendoza
             Aja Ruth-Helen Mendoza

16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.


V.   POST-PETITION CLAIMS:
Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.

W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:
See the provisions of the General Order regarding this procedure.




                                                               Page 10
    Case 18-44416-mxm13 Doc 21 Filed 12/04/18                              Entered 12/04/18 12:43:25                  Page 11 of 21
Case No:     18-44416-MXM-13
Debtor(s):   Victoriano Tomas Mendoza
             Aja Ruth-Helen Mendoza

                                                         SECTION III
                                                   NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.
None.
I, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.

/s/ M. Paul Wright
M. Paul Wright, Debtor's(s') Attorney                                     Debtor (if unrepresented by an attorney)


Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

/s/ M. Paul Wright                                                        IL 6298791
M. Paul Wright, Debtor's(s') Counsel                                      State Bar Number




                                                               Page 11
    Case 18-44416-mxm13 Doc 21 Filed 12/04/18                              Entered 12/04/18 12:43:25               Page 12 of 21
Case No:     18-44416-MXM-13
Debtor(s):   Victoriano Tomas Mendoza
             Aja Ruth-Helen Mendoza



                                                   CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) was served on
the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the  4th day of December, 2018 :

(List each party served, specifying the name and address of each party)


Dated:           December 4, 2018                                         /s/ M. Paul Wright
                                                                          M. Paul Wright, Debtor's(s') Counsel

Ace Cash Express                                   Caine & Weiner                                      Dept Of Ed/582/nelnet
xxxxx904-0                                         xxxx1576                                            xxxxxxxxxxx6111
1231 Greenway Dr. Suite 600                        Attn: Bankruptcy                                    Attn: Claims/Bankruptcy
Irving, TX 75038                                   21210 Erwin St                                      PO Box 82505
                                                   Woodland Hills, CA 91367                            Lincoln, NE 68501


ACS/Aelma                                          Capital One                                         Dept Of Ed/582/nelnet
xxxxxx5031                                         xxxxxxxxxxxx2631                                    xxxxxxxxxxx6211
Claims Dept/Bankruptcy                             Attn: Bankruptcy                                    Attn: Claims/Bankruptcy
PO Box 7051                                        PO Box 30253                                        PO Box 82505
Utica, NY 13504                                    Salt Lake City, UT 84130                            Lincoln, NE 68501


Acs/bank Of America                                CBE Group                                           Dept Of Ed/582/nelnet
xxxxxx7041                                         xxxxx5128                                           xxxxxxxxxxx0824
                                                   Attn: Bankruptcy Department                         Attn: Claims/Bankruptcy
                                                   PO Box 900                                          PO Box 82505
                                                   Waterloo, IA 50704                                  Lincoln, NE 68501


Acs/wells Fargo                                    Chase Mtg                                           Dept Of Ed/582/nelnet
xxxxxx7043                                         xxxxxxxxx1586                                       xxxxxxxxxxx0624
Acs Educaton Servi                                 P.o. Box 24696                                      Attn: Claims/Bankruptcy
Utica, NY 13501                                    Columbus, OH 43224                                  PO Box 82505
                                                                                                       Lincoln, NE 68501


Allied Interstate                                  Citibank                                            Dept Of Ed/582/nelnet
xxxx1115                                           xxxxxxx0321                                         xxxxxxxxxxx3724
12755 Hwy 55 Suite 300                             Citicorp Cr Srvs/Centralized                        Attn: Claims/Bankruptcy
Plymouth, MN 55441                                 Bankruptcy                                          PO Box 82505
                                                   PO Box 790040                                       Lincoln, NE 68501
                                                   S Louis, MO 63129

Attorney General                                   Delta Management                                    Dept Of Ed/582/nelnet
Collections Div Bankruptcy Sec                     xxxx. # xxxx, xxxx, 0703                            xxxxxxxxxxx6411
P.O. Box 12548                                     P.O. Box 9242                                       Attn: Claims/Bankruptcy
Austin, TX 78711-2548                              Chelsea, MA 02150                                   PO Box 82505
                                                                                                       Lincoln, NE 68501




                                                              Page 12
    Case 18-44416-mxm13 Doc 21 Filed 12/04/18               Entered 12/04/18 12:43:25    Page 13 of 21
Case No:     18-44416-MXM-13
Debtor(s):   Victoriano Tomas Mendoza
             Aja Ruth-Helen Mendoza

Dept Of Ed/582/nelnet                   Dept Of Ed/582/nelnet                  FedLoan Servicing
xxxxxxxxxxx3624                         xxxxxxxxxxx1324                        xxxxxxxxxxxx0001
Attn: Claims/Bankruptcy                 Attn: Claims/Bankruptcy                Attention: Bankruptcy
PO Box 82505                            PO Box 82505                           PO Box 69184
Lincoln, NE 68501                       Lincoln, NE 68501                      Harrisburg, PA 17106


Dept Of Ed/582/nelnet                   Dept Of Ed/582/nelnet                  Franklin Credit Management
xxxxxxxxxxx6511                         xxxxxxxxxxx0924                        101 Hudson St, 25th Floor
Attn: Claims/Bankruptcy                 Attn: Claims/Bankruptcy                Jersey City, NJ 07302
PO Box 82505                            PO Box 82505
Lincoln, NE 68501                       Lincoln, NE 68501


Dept Of Ed/582/nelnet                   Dept Of Ed/582/nelnet                  Internal Revenue Service
xxxxxxxxxxx6811                         xxxxxxxxxxx8024                        Special Procedures-Insolvency
Attn: Claims/Bankruptcy                 Attn: Claims/Bankruptcy                P.O. Box 7346
PO Box 82505                            PO Box 82505                           Philadelphia, PA 19101-7346
Lincoln, NE 68501                       Lincoln, NE 68501


Dept Of Ed/582/nelnet                   Dept Of Ed/582/nelnet                  Leake Law Firm, PLLC
xxxxxxxxxxx6711                         xxxxxxxxxxx6611                        PO Box 1300
Attn: Claims/Bankruptcy                 Attn: Claims/Bankruptcy                Forney, TX 75126-1300
PO Box 82505                            PO Box 82505
Lincoln, NE 68501                       Lincoln, NE 68501


Dept Of Ed/582/nelnet                   Dr. Baumann                            Linebarger Goggan Blair & Sampson,
xxxxxxxxxxx8124                         8643                                   LLP
Attn: Claims/Bankruptcy                 8226 Douglas Ave.                      2323 Bryan Street, Suite 1600
PO Box 82505                            Suite 857                              Dallas, Texas 75201
Lincoln, NE 68501                       Dallas, TX 75225


Dept Of Ed/582/nelnet                   Eecu                                   Navient
xxxxxxxxxxx1424                         xxxxxx0001                             xxxxxxxxxxxx3019
Attn: Claims/Bankruptcy                 1617 W 7th St                          Attn: Claims Dept
PO Box 82505                            Fort Worth, TX 76102                   PO Box 9500
Lincoln, NE 68501                                                              Wilkes-Barr, PA 18773


Dept Of Ed/582/nelnet                   ERC/Enhanced Recovery Corp             Navient
xxxxxxxxxxx3124                         xxxxx8937                              xxxxxxxxxxxx3001
Attn: Claims/Bankruptcy                 Attn: Bankruptcy                       Attn: Claims Dept
PO Box 82505                            8014 Bayberry Rd                       PO Box 9500
Lincoln, NE 68501                       Jacksonville, FL 32256                 Wilkes-Barr, PA 18773


Dept Of Ed/582/nelnet                   Eric Davis                             Navient
xxxxxxxxxxx6311                         120 E. Main St.                        xxxxxxxxxxxx7758
Attn: Claims/Bankruptcy                 Forney, TX 75126                       Attn: Claims Dept
PO Box 82505                                                                   PO Box 9500
Lincoln, NE 68501                                                              Wilkes-Barr, PA 18773




                                                 Page 13
    Case 18-44416-mxm13 Doc 21 Filed 12/04/18              Entered 12/04/18 12:43:25    Page 14 of 21
Case No:     18-44416-MXM-13
Debtor(s):   Victoriano Tomas Mendoza
             Aja Ruth-Helen Mendoza

Navient                                 Synchrony Bank/ JC Penneys            United States Trustee
xxxxxxxxxxxx3027                        xxxxxxxxxxxx5149                      1100 Commerce Street
Attn: Claims Dept                       Attn: Bankruptcy                      Rm. 976
PO Box 9500                             PO Box 965060                         Dallas, Texas 75242-1496
Wilkes-Barr, PA 18773                   Orlando, FL 32896


North Star Self Storage                 Texas Guaranteed Std Loan Corp        Us Dept Ed
10460 FM 740                            xxxxxxxxxxxxxxxxxx1703                xxxx1574
Forney, Texas 75126                     PO Box 83100                          ECMC/Bankruptcy
                                        Round Rock, TX 78683                  PO Box 16408
                                                                              St Paul, MN 55116


North Texas Tollway Authority           Texas Guaranteed Std Loan Corp        Us Dept Ed
PO Box 660244                           xxxxxxxxxxxxxxxxxx1704                xxxx1482
Dallas, TX 75266-0244                   PO Box 83100                          ECMC/Bankruptcy
                                        Round Rock, TX 78683                  PO Box 16408
                                                                              St Paul, MN 55116


Santander Consumer USA                  Texas Guaranteed Std Loan Corp        Us Dept Ed
xxxxxxxxxxxxx1000                       xxxxxxxxxxxxxxxxxx1702                xxxx1501
PO Box 961245                           PO Box 83100                          ECMC/Bankruptcy
Ft Worth, TX 76161                      Round Rock, TX 78683                  PO Box 16408
                                                                              St Paul, MN 55116


Select Portfolio Servicing, Inc         Texas Guaranteed Std Loan Corp        Us Dept Ed
xxxxxxxxx3788                           xxxxxxxxxxxxxxxxxx1706                xxxx1488
PO Box 65250                            PO Box 83100                          ECMC/Bankruptcy
Salt Lake City, UT 84165                Round Rock, TX 78683                  PO Box 16408
                                                                              St Paul, MN 55116


Select Portfolio Servicing, Inc         Texas Guaranteed Std Loan Corp        Us Dept Ed
PO Box 65250                            xxxxxxxxxxxxxxxxxx1701                xxxx6296
Salt Lake City, UT 84165-0250           PO Box 83100                          ECMC/Bankruptcy
                                        Round Rock, TX 78683                  PO Box 16408
                                                                              St Paul, MN 55116


Speedy Cash Loans                       Texas Guaranteed Std Loan Corp        Us Dept Ed
xxxx1917                                xxxxxxxxxxxxxxxxxx1705                xxxx1573
P. O. Box 780408                        PO Box 83100                          ECMC/Bankruptcy
Wichita, KS 67278                       Round Rock, TX 78683                  PO Box 16408
                                                                              St Paul, MN 55116


Syncb/home Desgn-gener                  Toyota Motor credit Corp              Us Dept Ed
xxxxxxxxxxxx2309                        xxxxxxxxxxxxx0001                     xxxx4860
Attn: Bankruptcy                        PO Box 8026                           ECMC/Bankruptcy
PO Box 965060                           Cedar Rapids, IA 52408                PO Box 16408
Orlando, FL 32896                                                             St Paul, MN 55116




                                                 Page 14
    Case 18-44416-mxm13 Doc 21 Filed 12/04/18     Entered 12/04/18 12:43:25   Page 15 of 21
Case No:     18-44416-MXM-13
Debtor(s):   Victoriano Tomas Mendoza
             Aja Ruth-Helen Mendoza

Us Dept Ed
xxxx1503
ECMC/Bankruptcy
PO Box 16408
St Paul, MN 55116


Us Dept Ed
xxxx1494
ECMC/Bankruptcy
PO Box 16408
St Paul, MN 55116


Usa Funds/sallie Mae Servicing
xxxxxxx7105
CBE Group
PO Box 900
Waterloo, IA 50704


Usdoe/glelsi
xxxxxxxxxxx4577
2401 International Lane
Madison, WI 53704



Victoriano Tomas Mendoza
5722 Trailcrest Drive
Arlington, TX 76107




Wells Fargo Bank
xxxx9635
PO Box 10438
MACF8235-02F
Des Moines, IA 50306




                                        Page 15
     Case 18-44416-mxm13 Doc 21 Filed 12/04/18                                Entered 12/04/18 12:43:25                         Page 16 of 21
MP Wright Law Group, PLLC
3500 Maple Ave Ste 420
Dallas, TX 75219



Bar Number: IL 6298791
Phone: (469) 779-7787
                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF TEXAS
                                                      FORT WORTH DIVISION
                                                             Revised 10/1/2016

IN RE: Victoriano Tomas Mendoza                    xxx-xx-7503      §      CASE NO: 18-44416-MXM-13
       5722 Trailcrest Drive                                        §
       Arlington, TX 76107                                          §
                                                                    §
                                                                    §

        Aja Ruth-Helen Mendoza                     xxx-xx-4704
        5722 Trailcrest Drive
        Arlington, TX 76107




                                   Debtor(s)


AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS                                                        11/3/2018
                                                                                                    DATED:________________
The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as
indicated below:

 Periodic Payment Amount                                                                                                              $2,800.00
 Disbursements                                                                                    First (1)                  Second (2) (Other)
 Account Balance Reserve                                                                            $5.00               $5.00 carried forward
 Trustee Percentage Fee                                                                           $195.65                              $196.00
 Filing Fee                                                                                         $0.00                                $0.00
 Noticing Fee                                                                                      $75.60                                $0.00
 Subtotal Expenses/Fees                                                                           $276.25                              $196.00
 Available for payment of Adequate Protection, Attorney Fees and
 Current Post-Petition Mortgage Payments:                                                       $2,523.75                            $2,604.00


CREDITORS SECURED BY VEHICLES (CAR CREDITORS):
                                                                                                                Adequate              Adequate
                                                                           Scheduled            Value of        Protection           Protection
 Name                                 Collateral                             Amount            Collateral      Percentage       Payment Amount

                                    Total Adequate Protection Payments for Creditors Secured by Vehicles:                                 $0.00

CURRENT POST-PETITION MORTGAGE PAYMENTS (CONDUIT):

                                                                                              Scheduled          Value of
 Name                                 Collateral                            Start Date          Amount          Collateral      Payment Amount
 Select Portfolio Servicing, Inc      5722 Trail Crest Dr.                  2/1/2019         $119,460.00      $225,000.00              $1,736.00

                                          Payments for Current Post-Petition Mortgage Payments (Conduit):                             $1,736.00

CREDITORS SECURED BY COLLATERAL OTHER THAN A VEHICLE:
                                                                                                                Adequate              Adequate
                                                                           Scheduled            Value of        Protection           Protection
 Name                                 Collateral                             Amount            Collateral      Percentage       Payment Amount




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
       Case 18-44416-mxm13 Doc 21 Filed 12/04/18                               Entered 12/04/18 12:43:25               Page 17 of 21
Case No:     18-44416-MXM-13
Debtor(s):   Victoriano Tomas Mendoza
             Aja Ruth-Helen Mendoza


                Total Adequate Protection Payments for Creditors Secured by Collateral other than a vehicle:                     $0.00

                                               TOTAL PRE-CONFIRMATION PAYMENTS

 First Month Disbursement (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13 Trustee
 Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                        $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                             $0.00
      Debtor's Attorney, per mo:                                                                                             $2,523.75
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                  $0.00

 Disbursements starting month 2 (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13
 Trustee Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                    $1,736.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                             $0.00
      Debtor's Attorney, per mo:                                                                                              $868.00
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                  $0.00



 Order of Payment:
 Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee prior to entry of an
 order confirming the Chapter 13 Plan will be paid in the order set out above. All disbursements which are in a specified monthly
 amount are referred to as "per mo". At the time of any disbursement, if there are insufficient funds on hand to pay any per mo
 payment in full, claimant(s) with a higher level of payment shall be paid any unpaid balance owed on the per mo payment plus
 the current per mo payment owed to that same claimant, in full, before any disbursement to a claimant with a lower level of
 payment. Other than the Current Post-Petition Mortgage Payments, the principal balance owing upon confirmation of the Plan on
 the allowed secured claim shall be reduced by the total of adequate protection payments, less any interest (if applicable), paid to
 the creditor by the Trustee.




 DATED:________________________
         12/4/2018

 /s/ M. Paul Wright
 Attorney for Debtor(s)




 Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
      Case 18-44416-mxm13 Doc 21 Filed 12/04/18                       Entered 12/04/18 12:43:25            Page 18 of 21
                                      UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS
                                            FORT WORTH DIVISION

  IN RE: Victoriano Tomas Mendoza                                                 CASE NO.   18-44416-MXM-13
                                    Debtor


          Aja Ruth-Helen Mendoza                                                  CHAPTER    13
                                  Joint Debtor

                                                 CERTIFICATE OF SERVICE


    I, the undersigned, hereby certify that on December 4, 2018, a copy of the attached Chapter 13 Plan, with any
attachments, was served on each party in interest listed below, by placing each copy in an envelope properly addressed,
postage fully prepaid in compliance with Local Rule 9013 (g).




                                /s/ M. Paul Wright
                                M. Paul Wright
                                Bar ID:IL 6298791
                                MP Wright Law Group, PLLC
                                3500 Maple Ave Ste 420
                                Dallas, TX 75219
                                (469) 779-7787



Ace Cash Express                                 Allied Interstate                            CBE Group
xxxxx904-0                                       xxxx1115                                     xxxxx5128
1231 Greenway Dr. Suite 600                      12755 Hwy 55 Suite 300                       Attn: Bankruptcy Department
Irving, TX 75038                                 Plymouth, MN 55441                           PO Box 900
                                                                                              Waterloo, IA 50704


ACS/Aelma                                        Attorney General                             Chase Mtg
xxxxxx5031                                       Collections Div Bankruptcy Sec               xxxxxxxxx1586
Claims Dept/Bankruptcy                           P.O. Box 12548                               P.o. Box 24696
PO Box 7051                                      Austin, TX 78711-2548                        Columbus, OH 43224
Utica, NY 13504


Acs/bank Of America                              Caine & Weiner                               Citibank
xxxxxx7041                                       xxxx1576                                     xxxxxxx0321
                                                 Attn: Bankruptcy                             Citicorp Cr Srvs/Centralized Bankruptcy
                                                 21210 Erwin St                               PO Box 790040
                                                 Woodland Hills, CA 91367                     S Louis, MO 63129


Acs/wells Fargo                                  Capital One                                  Delta Management
xxxxxx7043                                       xxxxxxxxxxxx2631                             xxxx. # xxxx, xxxx, 0703
Acs Educaton Servi                               Attn: Bankruptcy                             P.O. Box 9242
Utica, NY 13501                                  PO Box 30253                                 Chelsea, MA 02150
                                                 Salt Lake City, UT 84130
     Case 18-44416-mxm13 Doc 21 Filed 12/04/18                     Entered 12/04/18 12:43:25       Page 19 of 21
                                    UNITED STATES BANKRUPTCY COURT
                                       NORTHERN DISTRICT OF TEXAS
                                          FORT WORTH DIVISION

  IN RE: Victoriano Tomas Mendoza                                         CASE NO.   18-44416-MXM-13
                                  Debtor


         Aja Ruth-Helen Mendoza                                           CHAPTER    13
                              Joint Debtor

                                             CERTIFICATE OF SERVICE
                                                (Continuation Sheet #1)

Dept Of Ed/582/nelnet                        Dept Of Ed/582/nelnet                    Dept Of Ed/582/nelnet
xxxxxxxxxxx6111                              xxxxxxxxxxx6511                          xxxxxxxxxxx1324
Attn: Claims/Bankruptcy                      Attn: Claims/Bankruptcy                  Attn: Claims/Bankruptcy
PO Box 82505                                 PO Box 82505                             PO Box 82505
Lincoln, NE 68501                            Lincoln, NE 68501                        Lincoln, NE 68501


Dept Of Ed/582/nelnet                        Dept Of Ed/582/nelnet                    Dept Of Ed/582/nelnet
xxxxxxxxxxx6211                              xxxxxxxxxxx6811                          xxxxxxxxxxx0924
Attn: Claims/Bankruptcy                      Attn: Claims/Bankruptcy                  Attn: Claims/Bankruptcy
PO Box 82505                                 PO Box 82505                             PO Box 82505
Lincoln, NE 68501                            Lincoln, NE 68501                        Lincoln, NE 68501


Dept Of Ed/582/nelnet                        Dept Of Ed/582/nelnet                    Dept Of Ed/582/nelnet
xxxxxxxxxxx0824                              xxxxxxxxxxx6711                          xxxxxxxxxxx8024
Attn: Claims/Bankruptcy                      Attn: Claims/Bankruptcy                  Attn: Claims/Bankruptcy
PO Box 82505                                 PO Box 82505                             PO Box 82505
Lincoln, NE 68501                            Lincoln, NE 68501                        Lincoln, NE 68501


Dept Of Ed/582/nelnet                        Dept Of Ed/582/nelnet                    Dept Of Ed/582/nelnet
xxxxxxxxxxx0624                              xxxxxxxxxxx8124                          xxxxxxxxxxx6611
Attn: Claims/Bankruptcy                      Attn: Claims/Bankruptcy                  Attn: Claims/Bankruptcy
PO Box 82505                                 PO Box 82505                             PO Box 82505
Lincoln, NE 68501                            Lincoln, NE 68501                        Lincoln, NE 68501


Dept Of Ed/582/nelnet                        Dept Of Ed/582/nelnet                    Dr. Baumann
xxxxxxxxxxx3724                              xxxxxxxxxxx1424                          8643
Attn: Claims/Bankruptcy                      Attn: Claims/Bankruptcy                  8226 Douglas Ave.
PO Box 82505                                 PO Box 82505                             Suite 857
Lincoln, NE 68501                            Lincoln, NE 68501                        Dallas, TX 75225


Dept Of Ed/582/nelnet                        Dept Of Ed/582/nelnet                    Eecu
xxxxxxxxxxx6411                              xxxxxxxxxxx3124                          xxxxxx0001
Attn: Claims/Bankruptcy                      Attn: Claims/Bankruptcy                  1617 W 7th St
PO Box 82505                                 PO Box 82505                             Fort Worth, TX 76102
Lincoln, NE 68501                            Lincoln, NE 68501


Dept Of Ed/582/nelnet                        Dept Of Ed/582/nelnet                    ERC/Enhanced Recovery Corp
xxxxxxxxxxx3624                              xxxxxxxxxxx6311                          xxxxx8937
Attn: Claims/Bankruptcy                      Attn: Claims/Bankruptcy                  Attn: Bankruptcy
PO Box 82505                                 PO Box 82505                             8014 Bayberry Rd
Lincoln, NE 68501                            Lincoln, NE 68501                        Jacksonville, FL 32256
      Case 18-44416-mxm13 Doc 21 Filed 12/04/18                        Entered 12/04/18 12:43:25         Page 20 of 21
                                     UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF TEXAS
                                           FORT WORTH DIVISION

  IN RE: Victoriano Tomas Mendoza                                                CASE NO.   18-44416-MXM-13
                                   Debtor


          Aja Ruth-Helen Mendoza                                                 CHAPTER    13
                                Joint Debtor

                                               CERTIFICATE OF SERVICE
                                                  (Continuation Sheet #2)

Eric Davis                                     Navient                                       Speedy Cash Loans
120 E. Main St.                                xxxxxxxxxxxx3001                              xxxx1917
Forney, TX 75126                               Attn: Claims Dept                             P. O. Box 780408
                                               PO Box 9500                                   Wichita, KS 67278
                                               Wilkes-Barr, PA 18773


FedLoan Servicing                              Navient                                       Syncb/home Desgn-gener
xxxxxxxxxxxx0001                               xxxxxxxxxxxx7758                              xxxxxxxxxxxx2309
Attention: Bankruptcy                          Attn: Claims Dept                             Attn: Bankruptcy
PO Box 69184                                   PO Box 9500                                   PO Box 965060
Harrisburg, PA 17106                           Wilkes-Barr, PA 18773                         Orlando, FL 32896


Franklin Credit Management                     Navient                                       Synchrony Bank/ JC Penneys
101 Hudson St, 25th Floor                      xxxxxxxxxxxx3027                              xxxxxxxxxxxx5149
Jersey City, NJ 07302                          Attn: Claims Dept                             Attn: Bankruptcy
                                               PO Box 9500                                   PO Box 965060
                                               Wilkes-Barr, PA 18773                         Orlando, FL 32896


Internal Revenue Service                       North Texas Tollway Authority                 Texas Guaranteed Std Loan Corp
Special Procedures-Insolvency                  PO Box 660244                                 xxxxxxxxxxxxxxxxxx1703
P.O. Box 7346                                  Dallas, TX 75266-0244                         PO Box 83100
Philadelphia, PA 19101-7346                                                                  Round Rock, TX 78683



Leake Law Firm, PLLC                           Santander Consumer USA                        Texas Guaranteed Std Loan Corp
PO Box 1300                                    xxxxxxxxxxxxx1000                             xxxxxxxxxxxxxxxxxx1704
Forney, TX 75126-1300                          PO Box 961245                                 PO Box 83100
                                               Ft Worth, TX 76161                            Round Rock, TX 78683



Linebarger Goggan Blair & Sampson,             Select Portfolio Servicing, Inc               Texas Guaranteed Std Loan Corp
LLP                                            xxxxxxxxx3788                                 xxxxxxxxxxxxxxxxxx1702
2323 Bryan Street, Suite 1600                  PO Box 65250                                  PO Box 83100
Dallas, Texas 75201                            Salt Lake City, UT 84165                      Round Rock, TX 78683



Navient                                        Select Portfolio Servicing, Inc               Texas Guaranteed Std Loan Corp
xxxxxxxxxxxx3019                               PO Box 65250                                  xxxxxxxxxxxxxxxxxx1706
Attn: Claims Dept                              Salt Lake City, UT 84165-0250                 PO Box 83100
PO Box 9500                                                                                  Round Rock, TX 78683
Wilkes-Barr, PA 18773
      Case 18-44416-mxm13 Doc 21 Filed 12/04/18                       Entered 12/04/18 12:43:25           Page 21 of 21
                                     UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF TEXAS
                                           FORT WORTH DIVISION

  IN RE: Victoriano Tomas Mendoza                                                CASE NO.   18-44416-MXM-13
                                   Debtor


          Aja Ruth-Helen Mendoza                                                 CHAPTER    13
                                 Joint Debtor

                                                CERTIFICATE OF SERVICE
                                                   (Continuation Sheet #3)

Texas Guaranteed Std Loan Corp                  Us Dept Ed                                   Usdoe/glelsi
xxxxxxxxxxxxxxxxxx1701                          xxxx1488                                     xxxxxxxxxxx4577
PO Box 83100                                    ECMC/Bankruptcy                              2401 International Lane
Round Rock, TX 78683                            PO Box 16408                                 Madison, WI 53704
                                                St Paul, MN 55116


Texas Guaranteed Std Loan Corp                  Us Dept Ed                                   Victoriano Tomas Mendoza
xxxxxxxxxxxxxxxxxx1705                          xxxx6296                                     5722 Trailcrest Drive
PO Box 83100                                    ECMC/Bankruptcy                              Arlington, TX 76107
Round Rock, TX 78683                            PO Box 16408
                                                St Paul, MN 55116


Toyota Motor credit Corp                        Us Dept Ed                                   Wells Fargo Bank
xxxxxxxxxxxxx0001                               xxxx1573                                     xxxx9635
PO Box 8026                                     ECMC/Bankruptcy                              PO Box 10438
Cedar Rapids, IA 52408                          PO Box 16408                                 MACF8235-02F
                                                St Paul, MN 55116                            Des Moines, IA 50306


United States Trustee                           Us Dept Ed
1100 Commerce Street                            xxxx4860
Rm. 976                                         ECMC/Bankruptcy
Dallas, Texas 75242-1496                        PO Box 16408
                                                St Paul, MN 55116


Us Dept Ed                                      Us Dept Ed
xxxx1574                                        xxxx1503
ECMC/Bankruptcy                                 ECMC/Bankruptcy
PO Box 16408                                    PO Box 16408
St Paul, MN 55116                               St Paul, MN 55116


Us Dept Ed                                      Us Dept Ed
xxxx1482                                        xxxx1494
ECMC/Bankruptcy                                 ECMC/Bankruptcy
PO Box 16408                                    PO Box 16408
St Paul, MN 55116                               St Paul, MN 55116


Us Dept Ed                                      Usa Funds/sallie Mae Servicing
xxxx1501                                        xxxxxxx7105
ECMC/Bankruptcy                                 CBE Group
PO Box 16408                                    PO Box 900
St Paul, MN 55116                               Waterloo, IA 50704
